REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1-4 and 6-21 are viewed as being allowable over the prior art. The following is a statement of reasons for the indication of allowable subject matter: Regarding independent claim 1, the combination of Sankai (US Pub No.: 20120029399) in view of Grenouillet (EP Pub No.: EP0421368A1) in further view of Summer (Pub. No.: 2016/0229635), Rubin (US Pub No.: 2018/0335841) and Hutter (US Pub No.: 2019/0160658) is seen as the best combination of references.  However, these references do not teach a first or a second grove on a surface of a support plate wherein the two ends of the joint driver are detachably fixed in the first groove and second groove. While it is assumed that parts 40a to 40j will have an opening means to receive the joint driver 50, it does not appear as if the openings can be described as “facing to the back of the hand” as disclosed in claim 5. As these references do not contain this grooved structure, and there is no clear motivation known in the art to set up grooves this way, independent claim 1 and dependent claims 2-4 and 6-19 are viewed as allowable over the prior art. 
Regarding independent claim 21, this claims are seen as being allowable as none of the cited art mentioned above would disclose a sub-wiring harness electrically connected to the temperature control system, each of the joint drivers has a positive electrode lead and a negative electrode lead respectively on the ends, and the positive electrode lead and the negative electrode lead are respectively connected to the sub-wiring harness.  While it is known in the art that electrodes can be used to generate heat, a presence of using electrodes to generate heat to then drive a bending of a prosthesis was not found within the art. As such, the prior art is not seen as teaching an electrode based system.  From here, it also appeared to be non-obvious to incorporate electrodes in place of the system of Grenouillet in the configuration claimed for similar reasons.  As electrodes weren’t found for driving a movement/deflection of a . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREN PATEL whose telephone number is (571)272-0144.  The examiner can normally be reached on 7:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah C. Edwards can be reached on (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/AREN PATEL/Examiner, Art Unit 3774     
                                                                                                                                                                                                   
/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774